                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION


BOARD OF TRUSTEES OF THE OHIO
LABORERS’ FRINGE BENEFIT PROGRAMS,

                      Plaintiff,

vs.                                                          Case No.: 2:19-cv-1304
                                                             JUDGE GEORGE C. SMITH
                                                             Magistrate Judge Jolson
D&R MASONRY, INC.,

                      Defendant.


                                            ORDER

       On July 1, 2019, the Magistrate Judge issued a Report and Recommendation

recommending that the Court grant Plaintiffs’ Motion for Order to Show Cause Why Certain

Persons Should Not Be Held in Contempt of Court (the “Show Cause Motion”) (Doc. 9). The

Court previously ordered “that Defendant, through an authorized agent, appear for deposition on

a date and time as determined by the Plaintiff and produce the documents requested in Plaintiff’s

Notice of Deposition and Request for Production of Documents.” (Id. at 1). The Order was

served on Defendant by certified mail, but he failed to comply. Consequently, Plaintiffs filed the

Show Cause Motion.

       The parties were specifically advised of their right to object to the Report and

Recommendation and of the consequences of their failure to do so. There has nevertheless been

no objection to the Report and Recommendation.

       Accordingly, the Report and Recommendation is hereby ADOPTED and AFFIRMED.

Plaintiffs’ Show Cause Motion is hereby GRANTED. Defendant D&R Masonry and Ralph

Robertson are hereby in Contempt of this Court. If Defendant does not comply with this Court’s
May 23, 2019 Order (Doc. 8) within 21 days of this Order, a warrant will be issued for the arrest

of Ralph Robertson and he will be imprisoned until such time as he complies with the

aforementioned Order. Defendant may purge itself of this contempt ruling and above

imprisonment by contacting Plaintiff and Plaintiff’s counsel to resolve this matter.

       The Clerk shall remove Documents 9 and 12 from the Court’s pending motions list.

               IT IS SO ORDERED.

                                                     /s/ George C. Smith__________________
                                                     GEORGE C. SMITH, JUDGE
                                                     UNITED STATES DISTRICT COURT




                                                 2
